UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number000-26121 LCNB Corp. (Exact name of registrant as specified in its charter) Ohio 31-1626393 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 2 North Broadway, Lebanon, Ohio45036 (Address of principal executive offices, including Zip Code) (513) 932-1414 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes x No The number of shares outstanding of the issuer's common stock, without par value, as of August 8, 2011 was 6,689,743 shares. LCNB CORP. AND SUBSIDIARIES INDEX PART I – FINANCIALINFORMATION 2 Item 1.Financial Statements 2 CONSOLIDATED BALANCE SHEETS 2 CONSOLIDATED STATEMENTS OF INCOME 3 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 4 CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY 5 CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 33 Item 2. Management's Discussion and Analysis of Financial Condition and Results ofOperations 34 Item 3.Quantitative and Qualitative Disclosures about Market Risks 42 Item 4.Controls and Procedures 43 Item 4T. Controls and Procedures 43 PART II.OTHER INFORMATION 44 Item 1.Legal Proceedings 44 Item 1A.Risk Factors 44 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3.Defaults Upon Senior Securities 44 Item 4.(Removed and Reserved) 44 Item 5.Other Information 44 Item 6.Exhibits 45 SIGNATURES 46 1 Index PART I – FINANCIAL INFORMATION Item 1.Financial Statements LCNB CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) June 30, December 31, (Unaudited) ASSETS: Cash and due from banks $ Interest-bearing demand deposits Total cash and cash equivalents Investment securities: Available-for-sale, at fair value Held-to-maturity, at cost Federal Reserve Bank stock, at cost Federal Home Loan Bank stock, at cost Loans, net Premises and equipment, net Goodwill Bank owned life insurance Other assets TOTAL ASSETS $ LIABILITIES: Deposits: Noninterest-bearing $ Interest-bearing Total deposits Short-term borrowings Long-term debt Accrued interest and other liabilities TOTAL LIABILITIES SHAREHOLDERS’ EQUITY: Preferred shares – no par value, authorized 1,000,000 shares,none outstanding - - Common shares – no par value, authorized 12,000,000 shares,issued 7,445,514 shares at June 30, 2011 and December 31, 2010 Surplus Retained earnings Treasury shares at cost, 755,771 shares at June 30, 2011 and December 31, 2010 ) ) Accumulated other comprehensive income, net of taxes TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ The accompanying notes to consolidated financial statements are an integral part of these statements. 2 Index LCNB CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, INTEREST INCOME: Interest and fees on loans $ Interest on investment securities – Taxable Non-taxable Other short-term investments 68 68 97 TOTAL INTEREST INCOME INTEREST EXPENSE: Interest on deposits Interest on short-term borrowings 7 4 17 13 Interest on long-term debt TOTAL INTEREST EXPENSE NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME: Trust income Service charges and fees on deposit accounts Net gain on sales of securities 51 Bank owned life insurance income Gains from sales of mortgage loans 24 18 57 48 Other operating income 72 55 TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE: Salaries and employee benefits Equipment expenses Occupancy expense, net State franchise tax Marketing Intangible amortization 14 14 28 28 FDIC insurance premiums Other non-interest expense TOTAL NON-INTEREST EXPENSE INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES INCOME FROM CONTINUING OPERATIONS INCOME (LOSS) FROM DISCONTINUED OPERATIONS, NET OF TAX ) 67 NET INCOME $ Dividends declared per common share $ Basic earnings per common share: Continuing operations $ Discontinued operations - Diluted earnings per common share: Continuing operations $ Discontinued operations - Weighted average common shares outstanding: Basic Diluted The accompanying notes to consolidated financial statements are an integral part of these statements. 3 Index LCNB CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net Income $ Other comprehensive income: Net unrealized gain on available-for-sale securities (net of taxes of $926 and $654 for the three months ended June 30, 2011 and 2010, respectively, and $696 and $835 for the six months ended June 30, 2011 and 2010, respectively) 1,270 1,351 1,621 Reclassification adjustment for net realized gain on sale of available-for-sale securities included in net income (net of taxes of $42 and $18 for the three months ended June 30, 2011 and 2010, respectively, and $143 and $44 for the six months ended June 30, 2011 and 2010, respectively) Change in nonqualified pension plan unrecognized net loss (net of taxes of $2 and $6 for the three and six months ended June 30, 2011, respectively) 4 - 12 - Reclassification adjustment for recognition of nonqualified pension plan net loss (net of taxes of $3 and $4 for the three and six months ended June 30, 2011, respectively) (5
